DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive. Therefore, necessitating a new rejection. It is noted that the claims were amended to include new limitations to detect vasovagal surge removing the determination of the degree of vasodilation or degree of vasoconstriction. Therefore, since the claims were broadened to not require a degree determination the amendment necessitated a new rejection.  The term vasovagal surge is not a common term in the art and when reviewed through the light of the specification it was determined that vasovagal surge is determined by the presence of vasodilation as clearly described in the Applicant’s Specification paragraph 731.  Since Farazi in view of An discloses determining vasodilation it reads on the claims.  Similarly claims 11 and 14 were amendment to remove the determination of degree of vasodilation or vasoconstriction thereby necessitating a new rejection. Like claim 1 above, Claims 11 and 14 further included a term “sympathetic surge” that is not commonly used.  When reviewing the Applicant’s specification it was determined that sympathetic surge is determined by the presence of vasoconstriction as clearly described in Applicant’s Specification paragraph 71. Since Farazi in view of An discloses determining vasoconstriction it reads on the claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-11, 14-18 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farazi (U.S. Pat. 8,676,326) in view of An et al. (U.S. Pub. 2018/0325466 hereinafter “An”).
Regarding claim 1, Farazi discloses a system for ambulatory monitoring of vasoactivity in a patient, comprising: a sensor circuit configured to generate a heart metric using a signal sensed from the patient (e.g. 470; Col. 10; 11.54-67; Col. 11, ll. 16-28); and a control circuit, including a vasoactivity monitor configured to monitor vasoactivity using the generated metric, and to determine a vasovagal surge (e.g. 438; Col. 11, ll. 4-28; “It is noted that paragraph 731 of the Applicant’s specification states that vasolidation indicates vasovagal surge.  Farazi discloses determines vasodilation.”).  Farazi discloses the claimed invention except for stating that the vasoactivity monitor utilizes heart sounds.  However, An discloses that it is known to use heart sounds to determine the same parameters used in Farazi as set forth in Paragraphs 14-18 to provide well known means to determine heymodynamic parameters.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Farazi, with heart sound analysis as taught by An, since such a modification would provide the predictable results of using well known sensing methods to determine the same hemodynamic parameters to determine vasoactivity.
Regarding claim 2, meeting the limitations of claim 1 above, Farazi further discloses wherein the vasoactivity monitor is configured to detect vasovagal surge in response to a vasodilator or vasoconstrictor therapy, and to generate a therapy efficacy indicator using the monitored vasoactivity (e.g. Col. 11, ll. 29-44).
Regarding claim 3, meeting the limitations of claim 1 above, Farazi further discloses a therapy unit configured to generate or adjust a vasoactive therapy according to the monitored vasoactivity (e.g. Col. 12, ll. 29-44).
Regarding claim 4, meeting the limitations of claim 1 above, An further discloses wherein the sensor circuit is configured to generate a HS metric using one or more HS components including first (S1), second (S2), third (S3), or fourth (S4) HS components detected from the sensed HS signal (e.g. ¶16).
Regarding claim 5, meeting the limitations of claims 1 and 4 above, An further discloses wherein the HS metric includes a S2 intensity and the vasoactivity monitor is configured to detect the vasovagal surge using an increase in S2 intensity (e.g. ¶16).
Regarding claim 6, meeting the limitations of claims 1 and 4-5 above, An further discloses wherein the HS metric further includes a Si intensity, and the vasoactivity monitor is configured to detect the vasovagal surge using an increase in S 1 intensity concurrent with an increase in S2 intensity (e.g. ¶16).
Regarding claim 10, meeting the limitations of claim 1 above, An further discloses a target event detector configured to detect syncope using the detected vasovagal surge (e.g. 332, 334).
Regarding claim 11, Farazi discloses a system for ambulatory monitoring of vasoactivity in a patient, comprising: a sensor circuit configured to generate a heart metric using a signal sensed from the patient (e.g. 470; Col. 10; 11.54-67; Col. 11, ll. 16-28); and a control circuit, including a vasoactivity monitor configured to monitor vasoactivity using the generated metric, and to determine a sympathetic surge (e.g. 438; Col. 11, ll. 4-28; “It is noted that paragraph 71 of the Applicant’s specification states that vasoconstriction indicates sympathetic surge.  Farazi discloses determines vasoconstriction.”).  Farazi discloses the claimed invention except for stating that the vasoactivity monitor utilizes heart sounds.  However, An discloses that it is known to use heart sounds to determine the same parameters used in Farazi as set forth in Paragraphs 14-18 to provide well known means to determine heymodynamic parameters.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Farazi, with heart sound analysis as taught by An, since such a modification would provide the predictable results of using well known sensing methods to determine the same hemodynamic parameters to determine vasoactivity.
Regarding claims 14 and 20-21, Farazi discloses a method for monitoring vasoactivity in a patient, comprising: receiving a signal sensed from the patient (e.g. 470; Col. 10; 11.54-67; Col. 11, ll. 16-28); generating a metric using the received signal; monitoring vasoactivity and detecting a a vasovagal surge or a sympathetic surge (e.g. 438; Col. 11, ll. 4-28; “It is noted that paragraph 71 of the Applicant’s specification states that vasoconstriction indicates sympathetic surge.  Farazi discloses determines vasoconstriction. It is further noted that paragraph 731 of the Applicant’s specification states that vasolidation indicates vasovagal surge.  Farazi discloses determines vasodilation.”) using the generated metric (e.g. 438; Col. 11, ll. 4-28).  However, An discloses that it is known to use heart sounds to determine the same parameters used in Farazi as set forth in Paragraphs 14-18 to provide well known means to determine heymodynamic parameters.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Farazi, with heart sound analysis as taught by An, since such a modification would provide the predictable results of using well known sensing methods to determine the same hemodynamic parameters to determine vasoactivity.
Regarding claim 15, meeting the limitations of claim 14 above, Farazi further discloses wherein detecting the vasovagal surge is in response to a vasodilator or vasoconstrictor therapy, and the method comprises generating a therapy efficacy indicator using the monitored vasoactivity (e.g. Col. 11, ll. 29-44).
Regarding claim 16, meeting the limitations of claim 14 above, Farazi further discloses initiating or adjusting a vasoactive therapy according to the monitored vasoactivity (e.g. Col. 12, ll. 29-44).
Regarding claim 17, meeting the limitations of claim 14 above, An further discloses wherein the HS metric includes a S2 intensity, and wherein detecting the vasovagal surge is based on an increase in S2 intensity (e.g. ¶16).
Regarding claim 18, meeting the limitations of claims 14 and 17 above, An further discloses wherein the HS metric further includes a S1 intensity, and wherein detecting the vasovagal surge is based on an increase in S1 intensity concurrent with an increase in S2 intensity (e.g. ¶16).
Regarding claim 22, meeting the limitations of claims 14 and 21 above, An further discloses wherein the HS metric further includes a S2 intensity, and wherein detecting the sympathetic surge using a decrease in S2 intensity (e.g. ¶16).
Regarding claim 23, meeting the limitations of claims 14 and 21-22 above, An further discloses wherein the HS metric further includes a S1 intensity, and the vasoactivity monitor is configured to detect the sympathetic surge using a decrease in S1 intensity concurrent with the decrease in S2 intensity (e.g. ¶16).
Regarding claim 24, meeting the limitations of claims 14 and 21 above, Farazi further discloses wherein the vasoactivity monitor is configured to detect the sympathetic surge in response to a vasodilator or vasoconstrictor therapy, and to generate a therapy efficacy indicator using the monitored vasoactivity (e.g. Col. 2, ll. 52-53; Col. 10, line 67 to Col. 11, line 3).

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/           Primary Examiner, Art Unit 3792